DETAILED ACTION
The present office action is responsive to the applicant’s filling  amendment on 03/07/2022. 
The application contains 16-20, 23-37 claims, the claims have been examined.
Previous rejections have been withdrawn as necessitated by the claim amendments.
This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20, 24-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steplyk et al (US 20170364866), in view of  Johnson et al. (US 20100017223).

In regards to claim 16 Steplyk teaches a system, comprising: one or more memory devices storing instructions; one or more processors communicatively coupled to the one or more memory devices and configured to read the instructions to perform operations comprising: transmitting a graphical user interface (GUI) for display on a client device, the GUI comprising: a task table selection field configured to receive a first indication corresponding to a task table accessible on a network or cloud platform (see para 43, 45-46; teaches an interface with task list); an acknowledgement field or a selectable control configured to receive a third indication corresponding to whether an acknowledgment is to be acquired as part of the completion of the task; and a document type field configured to receive a fourth indication corresponding to one or more document types with which the respective task is associated (see para, 3-4, 43, 45-46, 52, 59; teaches acknowledgment control and teaches document assigned to task, see para 3-4, 41, 97).
Although Steplyk teaches tasks are associated with a specific user (par. 58, 83, 93), but it doesn’t teach a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of a completion of a task selected from the task table
Johnson teaches a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of a completion of a task selected from the task table (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards to clam 17, Steplyk doesn’t specifically teach teaches, wherein input to the signature- type selection field is optional so that the task is completed by receiving only the third indication
Johnson teaches wherein input to the signature- type selection field is optional so that the task is completed by receiving only the third indication (see para 180; option to required or not the signature).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to allow to optionaly sekect to have the signature, since a person would have been motivated to do so giving flexibility to remove options after deployment (see para 180)
In regards to clam 18, Steplyk teaches wherein input to the acknowledgment field or the selectable control is optional so that the task is completed by receiving only the second indication 
Johnson teaches wherein input to the signature- type selection field is optional so that the task is completed by receiving only the third indication (see para 180; option to required or not the signature).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to allow to optionaly sekect to have the signature, since a person would have been motivated to do so giving flexibility to remove options after deployment (see para 180)
In regards to claim 19, Steplyk teaches, comprising an acknowledgment text field configured to receive an acknowledgment statement to be displayed as part of the completion of the task (see para 123; teaches a field to enter text when task completed).

In regards to claim 20, Steplyk teaches comprising a document name field configured to receive a fifth indication corresponding to a respective document name with which the second indication, the third indication, or both, are associated (see para 97, 101; document title).

In regards to claim 24. Steplyk teaches wherein the one or more processors are configured to perform operations comprising: in response to receiving, via the GUI, the first indication, the second indication, the third indication, and the fourth indication, creating the task within the task table, wherein the task corresponds to at least one electronic document having the one or more document types, and wherein the completion of the task comprises acquiring the acknowledgment, or the combination thereof, for the at least one electronic document (see para, 3-4, 43, 45-46, 52, 59; the task list to be completed, teaches acknowledgment control and a document assigned to task, see para 3-4, 41, 97. Para 34-36, 38 teaches accessing the task management from different devices).
Steplyk doesn’t specifically teaches acquiring the one or more types of signature
Johnson teaches acquiring the one or more types of signature (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards to claim 25, Steplyk teaches wherein the one or more processors are configured to perform operations comprising: determining, from the task table, a task list for a user of a second client device, wherein the task list includes the task; and transmitting a second GUI for display on the second client device, wherein the second GUI comprises the task list, and wherein, in response to receiving a selection of the task from the task list, the second GUI is configured to acquire, from the user, the one or more types of signature, the acknowledgment, or the combination thereof, for the at least one electronic document to complete the task (see para, 3-4, 43, 45-46, 52, 59; the task list to be completed, teaches acknowledgment control and a document assigned to task, see para 3-4, 41, 97. Para 34-36, 38 and FIG. 1 shows two devices that are using the task method and accessing the application).
Steplyk doesn’t specifically teaches acquiring the one or more types of signature
Johnson teaches acquiring the one or more types of signature (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards to claim 26, Steplyk doesn’t specifically teach, wherein, in response to the second GUI acquiring the one or more types of signature, the acknowledgment, or the combination thereof, to complete the task, the one or more processors are configured to perform operations comprising: updating the task as completed within the task table, generating a subsequent task within the task table for the task list of the user, removing the task from the task list of the user, or any combination thereof 
Johnson teaches wherein, in response to the second GUI acquiring the one or more types of signature, the acknowledgment, or the combination thereof, to complete the task, the one or more processors are configured to perform operations comprising: updating the task as completed within the task table, generating a subsequent task within the task table for the task list of the user, removing the task from the task list of the user, or any combination thereof (see para 181-182; teaches removing the completed task, Para 210-213 updating to reflect next tasks).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to update the interface when completion of a task, since a person would have been motivated to do so to facilitate the user to understand the workflow and not get confused with task that had already been done. 

In regards to claim 27, Steplyk teaches, wherein the second client device comprises a desktop device and the second GUI comprises a desktop user interface (see FIG. 1, para 34-36, 38 using computing device and mobile devices, so any number of user can use a desktop environment or a mobile environment).

In regards to claim 28, Steplyk teaches, wherein the second client device comprises a mobile device and the second GUI comprises a mobile device user interface, wherein the mobile device user interface comprises a succession of navigable screens configured to fit a size and a form factor of the mobile device (see FIG. 1, para 34-36, 38 using computing device and mobile devices, so any number of user can use a desktop environment or a mobile environment having an interface that is suitable for the devices).

In regards to claim 29, Steplyk teaches wherein, in response to receiving a selection of a task from the task list, the second GUI is configured to display the electronic document (see para 91; displaying the associated document).

In regards to claim 30, Steplyk teaches a processor-implemented method comprising: transmitting a graphical user interface (GUI) for display on a client device, the GUI comprising: a task table selection field configured to receive a first indication corresponding to a task table (see para 43, 45-46; teaches an interface with task list); and an acknowledgement field or a selectable control configured to receive a third indication corresponding to whether an acknowledgment is to be acquired as part of the completion of the task; and in response to receiving, via the GUI, the first indication, the second indication, and the third indication, creating a task within the task table that corresponds to at least one electronic document, wherein the completion of the task comprises acquiring the one or more types of signature, the acknowledgment, or the combination thereof, for the at least one electronic document (see para, 3-4, 43, 45-46, 52, 59; the task list to be completed, teaches acknowledgment control for the completed task and a document assigned to task, see para 3-4, 41, 97)
Steplyk doesn’t specifically teach a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of a completion of a task selected from the task table;
Johnson teaches a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of a completion of a task selected from the task table (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards to claim 31, Steplyk teaches wherein the GUI comprises a document type field configured to receive a fourth indication corresponding to one or more document types with which the respective task is associated, wherein the at least one electronic document corresponds to the one or more document types (see para, 3-4, 43, 45-46, 52, 59; teaches acknowledgment control and teaches document assigned to task, see para 3-4, 41, 97).

In regards to claim 32, Steplyk teaches comprising: determining, from the task table, a task list for a user of a second client device, wherein the task list includes the task; and transmitting a second GUI for display on the second client device, wherein the second GUI comprises the task list, and wherein, in response to receiving a selection of the task from the task list, the second GUI is configured to acquire, from the user, the one or more types of signature, the acknowledgment, or the combination thereof, for the at least one electronic document to complete the task (see para, 3-4, 43, 45-46, 52, 59; the task list to be completed, teaches acknowledgment control and a document assigned to task, see para 3-4, 41, 97. Para 34-36 and 38 teaches accessing the system from multiple devices to complete the tasks).
Steplyk doesn’t specifically teaches acquire the one or more types of signature
Johnson teaches acquire the one or more types of signature (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards to claim 33, Steplyk doesn’t specifically teaches wherein, in response to the second GUI acquiring the one or more types of signature, the acknowledgment, or the combination thereof, to complete the task, the method comprises: updating the task as completed within the task table, generating a subsequent task within the task table for the task list of the user, removing the task from the task list of the user, or any combination thereof.
Johnson teaches in response to the second GUI acquiring the one or more types of signature, the acknowledgment, or the combination thereof, to complete the task, the method comprises: updating the task as completed within the task table, generating a subsequent task within the task table for the task list of the user, removing the task from the task list of the user, or any combination thereof (see para 181-182; teaches removing the completed task, Para 210-213 updating to reflect next tasks).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to update the interface when completion of a task, since a person would have been motivated to do so to facilitate the user to understand the workflow and not get confused with task that had already been done. 

In regards to claim 34, Steplyk teaches non-transitory, computer-readable medium storing instructions executable by a processor of a computing system, the instructions comprising instructions to: transmit a graphical user interface (GUI) for display on a client device, wherein the GUI comprises: a task table selection field configured to receive a first indication corresponding to a task table; and an acknowledgement field or a selectable control configured to receive a third indication corresponding to whether an acknowledgment is to be acquired as part of the completion of the task (see para 43, 45-46; teaches an interface with task list. Para, 3-4, 41, 43, 45-46, 52, 59, 97 ; the task list to be completed, teaches acknowledgment control for the completed task).
Steplyk Doesn’t specifically teach a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of a completion of a task selected from the task table;
Johnson teaches a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of a completion of a task selected from the task table (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards toc claim 35, Steplyk teaches wherein the instructions comprise instructions to: in response to receiving, via the GUI, the first indication, the second indication, and the third indication, create the task within the task table that corresponds to at least one electronic document, wherein the completion of the task comprises acquiring, the acknowledgment, or the combination thereof, for the at least one electronic document (see para, 3-4, 43, 45-46, 52, 59; teaches generating tasks and acknowledgment control and teaches document assigned to task, see para 3-4, 41, 97).
Steplyk Doesn’t specifically teach acquiring the one or more types of signature
Johnson teaches acquiring the one or more types of signature (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

In regards to claim 36, Steplyk teaches wherein the GUI comprises a document type field configured to receive a fourth indication corresponding to one or more document types with which the respective task is associated, wherein the at least one electronic document corresponds to the one or more document types (see para, 3-4, 43, 45-46, 52, 59; teaches document e.g. docx, assigned to task, see para 3-4, 41, 91, 97 and displaying the document for the task para 91 and fig 5).

In regards to claim 37, Steplyk teaches wherein the instructions comprise instructions to: determine, from the task table, a task list for a user of a second client device, wherein the task list includes the task; and transmit a second GUI for display on the second client device, wherein the second GUI comprises the task list, and wherein, in response to receiving a selection of the task from the task list, the second GUI is configured to acquire, from the user, the one or more types of signature, the acknowledgment, or the combination thereof, for the at least one electronic document to complete the task (see para 3-4, 34-36, 38, 43, 45-46, 52, 56-60 teaches accessing the task from different devices and accessing the task list to be completed).
Steplyk doesn’t teach acquire, from the user, the one or more types of signature
Johnson teaches acquire, from the user, the one or more types of signature (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.

Claims 23  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Steplyk, Johnson as applied to claim 16 above, in view of Hickey (US 20160321214).

In regards to claim 23, Steplyk as modified by Johnson doesn’t teach wherein the one or more types of signature comprise a typed signature, a drawn signature, a credential, or a combination thereof.
Hickey teaches wherein the one or more types of signature comprise a typed signature, a drawn signature, a credential, or a combination thereof (see abstract and at least para 10, free hand signature on device screen).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Hickey to modify the teachings of Steplyk as modified by Johnson, since a person would have recognize the benefit for facilitating signing process.

Response to Arguments
In response to applicants argument filled 03/07/2022 with regards to claims 16-20 and 23-37. Applicants amendment included cancelling rejected claims 1-15 and leaving previously allowed claims 16-20 and adding new claims 23-37 which incorporate the previously allowed subject matter of claims 16-20 in method and computer readable medium form. After further search and consideration, prior art was found that meets the claim limitations and a new rejection has been included in the present office action. This action is made Non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144